        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

  CONSERVATION LAW FOUNDATION,
  et al.,

          Plaintiffs,

  v.                                                Case No. 20-cv-10820-DPW
  U.S. ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

          Defendants,

  CHANTELLE SACKETT; MICHAEL
  SACKETT,

         Defendant-Intervenors.


              PLAINTIFFS’ RESPONSE IN PARTIAL OPPOSITION TO
            DEFENDANTS’ MOTION FOR REMAND WITHOUT VACATUR

       Defendants U.S. Environmental Protection Agency and the U.S. Army Corps of

Engineers (the Agencies) ask this Court to remand the Navigable Waters Protection Rule (the

Rule) without vacatur. Plaintiffs do not oppose remand, but if the Court grants the Agencies’

remand request, it should also vacate the Rule. Absent vacatur, a remand will severely prejudice

Plaintiffs by allowing an illegal rule to remain in place indefinitely, harming them indefinitely,

while depriving them of an avenue for redress in court.

                                          ARGUMENT

       In determining whether to vacate an agency rule, courts consider (1) the severity of the

agency’s errors and whether such errors could be corrected on remand without altering the rule,

and (2) the balance of equities and the public interest. See Cent. Me. Power Co. v. FERC, 252

F.3d 34, 48 (1st Cir. 2001); see also Allied-Signal, Inc. v. U.S. Nuclear Regul. Comm’n, 988 F.2d

146, 150-51 (D.C. Cir. 1993) (factors to consider are the “seriousness” of the deficiencies and
        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 2 of 11




the “disruptive consequences” of vacatur). Courts apply the same approach in deciding whether

to vacate a voluntarily remanded rule. See ASSE Int’l, Inc. v. Kerry, 182 F. Supp. 3d 1059, 1064

(C.D. Cal. 2016) (“Courts faced with a motion for voluntary remand employ the same equitable

analysis courts use to decide whether to vacate agency action after a ruling on the merits.”

(alterations and quotations omitted)); see also Ctr. for Native Ecosystems v. Salazar, 795

F. Supp. 2d 1236, 1242-43 (D. Colo. 2011) (applying general vacatur standard in deciding to

vacate a voluntarily remanded action); Order, Farmworker Ass’n of Fla. v. EPA, No. 21-1079

(D.C. Cir. June 7, 2021) (same) (attached as an exhibit to this filing).

       Each factor in the analysis favors vacatur here. First, the Rule is illegal under the

Administrative Procedure Act (APA), see generally Pls.’ Mem. Supp. Summ. J., ECF No. 31;

Pls.’ Reply Supp. Summ. J., ECF No. 100, and because the legal errors so pervade the Rule’s

provisions, there is no realistic possibility that the flaws can be corrected without altering the

Rule. Critically, the Agencies failed to consider the most important issue when crafting the Rule:

its effects on water quality across the country. See Pls.’ Mem. Supp. Summ. J. 23-25; Pls.’ Reply

Supp. Summ. J. 2-6. Because the Rule defines the scope of the Clean Water Act, and the Act’s

sole objective is to preserve the “integrity of the Nation’s waters,” see 33 U.S.C. § 1251(a),

failing to consider the effects on the nation’s waters was arbitrary. See Motor Vehicle Mfrs. Ass’n

of U.S. v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983) (action is arbitrary if agency fails to

consider “an important aspect of the problem”); Gresham v. Azar, 950 F.3d 93, 102 (D.C. Cir.

2020) (objective of relevant statute is an important factor agency is required to consider). The

Agencies recognize this significant problem, expressing concern that they “did not appropriately

consider the effect” the Rule would have on “the integrity of the nation’s waters.” Declaration of

Radhika Fox (Fox Decl.) ¶ 10, ECF No. 113-1; see also id. ¶¶ 12, 13; Declaration of Jaime A.



                                                  2
        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 3 of 11




Pinkham (Pinkham Decl.) ¶ 10, ECF No. 113-2. And the Court need not undertake a searching

review of the record, or decide the parties’ summary judgment motions, in order to perceive this

serious legal error. The Agencies explicitly did not consider the documents in the record that

addressed water quality effects. See Fox Decl. ¶ 12 (“[T]he agencies explicitly and definitively

stated in numerous places in the [Rule’s] administrative record that they did not rely on agency

documents in the record that provided some limited assessment of the effects of the rule on water

quality . . . .”); Pls.’ Mem. Supp. Summ. J. 24; Pls.’ Reply Supp. Summ. J. 2-3 (quoting the

Rule’s preamble, which said that the Rule is not based on information in documents that

purported to analyze effects on water quality).

       At a minimum, therefore, the Rule suffers from serious errors because it was promulgated

in disregard of the Act’s objective. This favors vacatur. See Bldg. Indus. Legal Def. Found. v.

Norton, 231 F. Supp. 2d 100, 104-05 (D.D.C. 2002) (finding vacatur appropriate even in the

absence of a motion for summary judgment or a record, based on arbitrary nature of the analyses

used to promulgate rules); Ctr. for Native Ecosystems, 795 F. Supp. 2d at 1242-43 (finding

vacatur of agency action warranted even in the absence of a full merits decision, where agency

action “suffered from significant deficiencies”); cf. Am. Forest Res. Council v. Ashe, 946

F. Supp. 2d 1, 30-33 (D.D.C. 2013) (declining to enter consent decree vacating agency action

where court was not “reasonably confident” of a “sound legal basis for vacatur,” but noting that a

“fuller explanation” from the agency regarding the basis for vacatur, even without an

“admission” that the law was violated, might have led to a different conclusion).1



   1
      Although the First Circuit “has yet to address whether it is within a district court’s
jurisdiction to vacate an agency’s decision without first deciding the merits,” Maine v. Wheeler,
No. 14-cv-00264, 2018 WL 6304402, at *3 (D. Me. Dec. 3, 2018), Plaintiffs do not ask this
Court to vacate in disregard of the Rule’s merits. The Court should find that the Rule is arbitrary,

                                                  3
        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 4 of 11




       Finally, the balance of equities and public interest heavily favor vacatur. On the one

hand, the Agencies have not given any “indication that [they] . . . or anyone else would be

seriously harmed or disrupted” if the Rule were vacated. See ASSE Int’l, 182 F. Supp. 3d at 1065.

Vacatur is a “less drastic remedy” than an injunction. Monsanto Co. v. Geertson Seed Farms,

561 U.S. 139, 165-66 (2010). It is also less complicated because it would simply reinstate the

status quo—i.e., the regulation defining “waters of the United States” that predated the Rule’s

effective date. See Action on Smoking & Health v. Civ. Aeronautics Bd., 713 F.2d 795, 797 (D.C.

Cir. 1983) (vacatur means, among other things, “to cancel or rescind” and “to make of no

authority or validity” and “ha[s] the effect of reinstating the rules previously in force” (citation

and quotations omitted)). A “return to the status quo causes little or no disruption.” Burke v.

Coggins, --- F. Supp. 3d ---, 2021 WL 638796, at *10 (D.D.C. Feb. 18, 2021). The regulatory

regime that predated the Rule has applied for most of the past three decades. The Sixth Circuit

has described it as “familiar, if imperfect.” In re EPA, 803 F.3d 804, 808 (6th Cir. 2015), vacated

sub nom. In re U.S. Dep’t of Def., 713 F. App’x 489 (6th Cir. 2018). And because the Agencies

expressly intend to revise the Rule on remand in light of their “substantial concerns” about its

lawfulness and harmful effects, Fox Decl. ¶ 8, there is no reason to think they will retain the

Rule, or something similar, on remand. Cf. Ashe, 946 F. Supp. 2d at 46 (where agency

represented that the revised rule would not be materially different from the current rule, vacatur

“may well be disruptive”). As a result, it will not be disruptive to vacate the Rule now.

       On the other hand, remand without vacatur would be contrary to the public interest and

inequitable. It would cause irreversible harm to the environment, including to waterways used by




and therefore illegal under the APA, at a minimum because the Agencies failed to consider water
quality effects in promulgating it, as described above.
                                                  4
        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 5 of 11




Plaintiffs’ members. See Nat’l Family Farm Coal. v. EPA, 960 F.3d 1120, 1144-45 (9th Cir.

2020) (considering whether leaving the decision in place “would risk environmental harm”);

Util. Solid Waste Activities Grp. v. EPA, 901 F.3d 414, 436 (D.C. Cir. 2018) (declining remand

that would prejudice vindication of environmental petitioners’ claim); Am. Waterways Operators

v. Wheeler, 427 F. Supp. 3d 95, 99 (D.D.C. 2019) (declining to grant remand where doing so

would “unduly prejudice the Environmental Intervenors’ interests”). The Rule removes Clean

Water Act protections from a huge proportion of the country’s wetlands and streams, see Fox

Decl. ¶ 15 (identifying a “substantial reduction” in waters covered under the Rule), allowing

these waters to be polluted and destroyed without federal safeguards. Plaintiffs have also

identified waters on which their members rely that are now threatened by the Rule, such as

wetlands near a National Wildlife Refuge that a mining company may destroy without the

safeguards afforded by a Clean Water Act permit. See Pls.’ Mem. Supp. Summ. J. 38-43; Pls.’

Reply Supp. Summ. J. 39. The Rule, if left in place on remand, could have “cascading and

cumulative downstream effects . . . including but not limited to effects on water supplies, water

quality, flooding, drought, erosion, and habitat integrity.” Fox Decl. ¶ 20.

       Such pollution and destruction cannot be undone. And vacatur is especially needed here

because the Agencies have proposed no timeline for addressing the Rule’s flaws on remand. Cf.

Util. Solid Waste Activities Grp., 901 F.3d at 437 (“First and foremost, the EPA has explained

that it plans to reconsider these provisions and has submitted a proposed timeline to the court,

thereby satisfying the requirement for remand that it ‘take further action with respect to the

original agency decision on review.’” (emphasis added) (citation omitted)). Remanding without

vacatur would allow an illegal, harmful rule to remain in place indefinitely—while cutting off

Plaintiffs’ avenue for relief in this Court. See Chlorine Chemistry Council v. EPA, 206 F.3d



                                                 5
        Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 6 of 11




1286, 1288 (D.C. Cir. 2000) (noting that court had previously denied a motion for voluntary

remand where agency had “made no offer to vacate the rule” and so “would have left petitioners

subject to a rule they claimed was invalid”); see also Order, Farmworker Ass’n of Fla., No. 21-

1079 (attached) (granting vacatur where “EPA has admitted that it will not provide the timely

reconsideration that is the central rationale for remand without vacatur”); NRDC v. EPA, 489

F.3d 1250, 1264 (D.C. Cir. 2007) (Randolph, J., concurring) (“an open-ended remand without

vacating” does not give the agency an incentive to act within a reasonable time). In fact, EPA has

indicated that the Agencies do not even intend to issue a proposed rule within the next year.2

And a proposed rule is merely the first step in the revision process; after the proposal, the

Agencies need to accept public comment, review those comments, and then issue a final rule.

Vacatur is therefore warranted so that Plaintiffs do not suffer the effects of an illegal rule while

waiting for the Agencies to complete indefinite remand proceedings.

                                          CONCLUSION

       An open-ended remand of this illegal Rule, without vacatur, would prejudice Plaintiffs

and cause irreversible environmental damage. Plaintiffs do not oppose remand, but respectfully

request that if the Court grants the Agencies’ remand request, it also vacate the Rule.




       2
           See Office of Info. & Regul. Affairs, Agency Rule List – Spring 2021: Environmental
Protection Agency, https://www.reginfo.gov/public/do/eAgendaMain?operation=
OPERATION_GET_AGENCY_RULE_LIST&currentPubId=202104&showStage=longterm&a
gencyCd=2000&csrf_token=A78CC39C90FC062F229EF77DD493770D5D5AAC9D49FF76B
BD48212C1E4494716372688730D47A34A2BDEBF2502D92B3AC261 (last visited June 23,
2021) (listing “Revised Definition of ‘Waters of the United States’” as one of EPA’s “Long-
Term Actions”); Office of Info. & Regul. Affairs, Spring 2021 Unified Agenda of Federal
Regulatory and Deregulatory Actions, https://www.reginfo.gov/public/do/eAgendaHistory?
operation=OPERATION_GET_PUBLICATION&showStage=longterm&currentPubId=202104
(last visited June 23, 2021) (stating that “Long-Term Actions” are those “for which the agency
does not expect to have a regulatory action within the 12 months after publication of this edition
of the Unified Agenda”).
                                                  6
       Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 7 of 11




Dated: June 23, 2021                 Respectfully submitted,

                                     /s/ Jolie McLaughlin
                                     Jolie McLaughlin, pro hac vice
                                     Natural Resources Defense Council
                                     20 N. Wacker Drive, Suite 1600
                                     Chicago, IL 60606
                                     Phone: (312) 995-5902
                                     Email: jdmclaughlin@nrdc.org

                                     Catherine Marlantes Rahm, pro hac vice
                                     Michelle Wu, pro hac vice
                                     Natural Resources Defense Council
                                     40 West 20th Street
                                     New York, NY 10011
                                     Phone: (212) 727-4414
                                     Email: crahm@nrdc.org

                                     Counsel for Plaintiffs Clean Wisconsin, Natural
                                     Resources Defense Council, New Mexico
                                     Wilderness Alliance, and Prairie Rivers Network

                                     /s/ Heather A. Govern
                                     Heather A. Govern, Bar No. 688482
                                     Conservation Law Foundation
                                     62 Summer Street
                                     Boston, MA 02110
                                     Phone: (617) 850-1765
                                     Email: hgovern@clf.org

                                     Elena Mihaly, Bar No. 687387
                                     Conservation Law Foundation
                                     15 East State Street, Suite 4
                                     Montpelier, VT 05602
                                     Phone: (802) 622-3012
                                     Email: emihaly@clf.org

                                     Counsel for All Plaintiffs




                                      7
Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 8 of 11




               Exhibit
     Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 9 of 11
USCA Case #21-1079    Document #1901578      Filed: 06/07/2021 Page 1 of 2



                     United States Court of Appeals
                                  FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                            ____________
No. 21-1079                                                       September Term, 2020
                                                                          EPA-Reg. No. 87895-2
                                                             Filed On: June 7, 2021
Farmworker Association of Florida, et al.,

                  Petitioners

         v.

Environmental Protection Agency,

                  Respondent

------------------------------

AgLogic Chemical, LLC,
            Intervenor


         BEFORE:           Millett, Wilkins, and Katsas, Circuit Judges

                                              ORDER

       Upon consideration of the motion for summary vacatur or to stay pending expedited
review, the responses thereto, and the replies; the motion for remand without vacatur, the
response thereto, the reply, the motion for leave to file a surreply, and the lodged surreply;
the Rule 28(j) letters, the responses thereto, the notice dated May 17, 2021, and the
response thereto; the motion to extend time, the response thereto, and the reply; and the
motions to participate as amicus curiae, it is

       ORDERED that the motion for leave to file a surreply be granted. The Clerk is
directed to file the lodged surreply. It is

        FURTHER ORDERED that the motion for summary vacatur be granted and the
motion for remand without vacatur be denied. The Environmental Protection Agency
acknowledges it did not make an Endangered Species Act (ESA) effects determination
prior to approving aldicarb for use on oranges and grapefruit in Florida and has, therefore,
violated section 7(a)(2) of the ESA. 16 U.S.C. § 1536(a)(2); see Center for Biological
Diversity v. EPA, 861 F.3d 174, 188 (D.C. Cir. 2017). EPA has been explicit that it will not
provide any reconsideration on remand before 2024 at the earliest – long after the
registration at issue has expired. So EPA has admitted that it will not provide the timely
reconsideration that is the central rationale for remand without vacatur. Cf. Limnia, Inc. v.
    Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 10 of 11
USCA Case #21-1079    Document #1901578     Filed: 06/07/2021 Page 2 of 2



                 United States Court of Appeals
                             FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-1079                                                  September Term, 2020

Dept. of Energy, 857 F.3d 379, 386 (D.C. Cir. 2017) (“In general, a voluntary remand
request made in response to a party’s APA challenge may be granted only when the agency
intends to take further action with respect to the original agency decision on review.”).
Vacatur is further warranted in light of the seriousness of the admitted error and the error’s
direct impact on the merits of the EPA’s registration decision given the agency’s finding as
to the acute toxicity of aldicarb. See Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n,
988 F.2d 146, 150-51 (D.C. Cir. 1993). In addition, vacatur would not result in material
disruption because aldicarb has not been authorized for use on oranges and grapefruit in
Florida for nearly a decade, and because at present the Florida Department of Agriculture
and Consumer Services has denied intervenor’s application for state registration for the use
of aldicarb on oranges and grapefruit. See FDACS Notice of Denial (Apr. 21, 2021),
petition for administrative hearing filed May 11, 2021.

      FURTHER ORDERED that the motion to extend time to file the certified index be
dismissed as moot.

       FURTHER ORDERED that the motions for leave to participate as amicus curiae be
denied. Neither the Federal Rules of Appellate Procedure nor the Circuit Rules provide for
the participation of amici at the motions stage of a case. See Fed. R. App. P. 29.

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.


                                        Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Manuel J. Castro
                                                           Deputy Clerk




                                           Page 2
       Case 1:20-cv-10820-DPW Document 115 Filed 06/23/21 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I caused the foregoing PLAINTIFFS’

RESPONSE IN PARTIAL OPPOSITION TO DEFENDANTS’ MOTION FOR REMAND

WITHOUT VACATUR to be filed and served upon counsel of record via the Court’s CM/ECF

filing system.


Dated: June 23, 2021                       /s/ Jolie McLaughlin
